FILED
                             NOT FOR PUBLICATION                            FEB 25 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HAYKAZ KHANJYAN,                                 No. 12-72534

               Petitioner,                       Agency No. A089-299-626

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Haykaz Khanjyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies regarding when party members called Khanjyan, and

when Khanjyan fled to his Aunt’s house. See id. at 1048 (adverse credibility

determination reasonable under the totality of circumstances). Khanjyan’s

challenge to the agency’s adverse credibility finding lacks merit. See Shrestha,

590 F.3d at 1043-44 (under the REAL ID Act, “[i]nconsistencies no longer need to

go to the heart of the petitioner’s claim”). In the absence of credible testimony,

Khanjyan’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Khanjyan’s CAT claim also fails because it is based on the same

statements found not credible, and he points to no other evidence in the record to

compel the finding that it is more likely than not he would be tortured by or with

the consent or acquiescence of a public official in Armenia. See id. at 1156-57.



      PETITION FOR REVIEW DENIED.


                                          2                                    12-72534